Exhibit 99.1 Press Release For Further Information Contact: INVESTORS: MEDIA: Matt Schroeder Susan Henderson (717) 214-8867 (717) 730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID REPORTS NET INCOME OF $41.4 MILLION AND ADJUSTED EBITDA OF $282.6 MILLION FOR FIRST QUARTER FISCAL ·First Quarter Net Income of $41.4 Million and Net Income per Diluted Share of $0.04, Compared to Prior Year’s First Quarter Net Income of $89.7 Million and Net Income per Diluted Share of $0.09 ·First Quarter Adjusted EBITDA of $282.6 Million Compared to Adjusted EBITDA of $344.8 Million in Prior First Quarter ·Rite Aid Confirms Outlook for Fiscal 2015 CAMP HILL, Pa. (June 19, 2014) - Rite Aid Corporation (NYSE: RAD) today reported operating results for its fiscal first quarter ended May 31, 2014. The company reported revenues of $6.5 billion, net income of $41.4 million or $0.04 per diluted share, and Adjusted EBITDA of $282.6 million, or 4.4 percent of revenues. “In the first quarter, we delivered a strong store operating performance, highlighted by increases in same-store sales and same-store prescription count,” said Rite Aid Chairman and CEO John Standley. “As we work through managing the higher-than-expected drug costs and reimbursement rate pressure that affected our financial results for the quarter, we remain focused on executing our strategy to expand our health care offering and transform Rite Aid into a growing retail health care company.” -MORE- Rite Aid FY 2ress Release - page 2 First Quarter Summary Revenues for the quarter were $6.5 billion versus revenues of $6.3 billion in the prior year’s first quarter. Revenues increased 2.7 percent primarily as a result of an increase in pharmacy same store sales. Same store sales for the quarter increased 3.1 percent over the prior year. Front-end same store sales were flat compared to the prior-year period while pharmacy same store sales increased 4.6 percent. Pharmacy sales included an approximate 143 basis point negative impact from new generic introductions.
